Citation Nr: 0906270	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-29 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral pain syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain.

4.  Entitlement to an initial rating in excess of 10 percent 
for low back strain prior to August 26, 2005 and in excess of 
20 percent on and after August 26, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the RO 
in Waco, Texas, which granted service connection for 
bilateral patellofemoral pain syndrome, low back strain and 
cervical strain, assigning 10 percent disability ratings for 
each.  The veteran relocated and his claim is now being 
addressed by the RO in Louisville, Kentucky.  

During the pendency of the appeal, an increased evaluation 
from 10 percent to 20 percent was granted for low back strain 
by rating decision dated in July 2008.  Also, a separate 
compensable evaluation for neurological complications of low 
back strain was granted in an August 2005 rating decision, 
effective the day after the veteran separated from service.  
The Board notes, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  The low back strain claim 
remains on appeal.  The veteran did not disagree with the 
separate rating for his neurological complications.  That 
issue is not on appeal.  

The RO received additional VA treatment records evidence in 
August 2008, which addressed treatment of the spine.  The RO 
issued a Supplemental Statement of the Case on only the 
cervical and low back issues.  The veteran's knees were not 
discussed in the records.  As such, the evidence is not 
relevant to those claims, and the file need not be returned 
to the RO for initial consideration on the knee issues.  See 
38 C.F.R. § 20.1304(c) (2008) (any pertinent evidence 
accepted directly at the Board must be referred to the agency 
of original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).


FINDINGS OF FACT

1.  The veteran's service-connected right knee patellofemoral 
pain syndrome has been manifested by flexion to 70 degrees, 
as limited by pain, and extension to 5 degrees, as limited by 
pain; there was no instability, subluxation, ankylosis, genu 
recurvatum, tibia or fibula impairment.  The veteran is not 
service connected for preexisting semilunar cartilage 
impairment of the right knee or a Baker's cyst.  

2.  The veteran's service-connected left knee patellofemoral 
pain syndrome has been manifested by flexion to 130 degrees, 
as limited by pain, and extension to 0 degrees; there is no 
instability, subluxation, ankylosis, genu recurvatum, tibia 
or fibula impairment or semilunar cartilage impairment.  

3.  The veteran's service-connected cervical strain is 
manifested by forward flexion of 45 degrees, extension of 45 
degrees, bilateral lateral flexion of 30 degrees, left 
lateral rotation of 55 degrees, right lateral rotation of 60 
degrees, combined range of motion of no less than 265 
degrees, "slight" limitation of motion, and complaints of 
pain; the veteran does not have ankylosis of the cervical 
spine or neurological complications.

4.  Prior to August 26, 2005, the veteran's service connected 
low back strain was manifested by pain, full forward flexion, 
a full combined range of motion, without abnormal gait or 
contour, or incapacitating episodes.  

5.  On and after August 26, 2005, the veteran's low back 
strain was not manifested by ankylosis, forward flexion was 
limited to 30 degrees or less, with no incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for right knee patellofemoral pain syndrome are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

2.  The criteria for an initial evaluation greater than 10 
percent for left knee patellofemoral pain syndrome are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

3.  The criteria for an initial evaluation greater than 10 
percent for cervical strain are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

4.  Prior to August 26, 2005, the criteria for an initial 
rating in excess of 10 percent for low back strain are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

5.  On and after August 26, 2005, the criteria for a rating 
of 20 percent for low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claims for increased 
initial ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

A letter dated in April 2007 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Although this letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in April 2007, he was provided over a year to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in July 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran indicated that he received treatment 
from the Spine Center and from a chiropractor in his original 
claim.  He submitted an August 2005 letter from a Spine 
Center doctor, but did not submit his treatment records.  The 
veteran also did not submit an authorized release form to 
enable the RO to obtain the records on his behalf.  The 
veteran was reminded in a July 2008 letter that these records 
had not been obtained.  In two August 2008 Reports of 
Contact, RO employees phoned the veteran, who indicated that 
he had not further evidence for the file.  The Board finds 
that the duty to assist has been satisfied as to records.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
2008.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The veteran contends that he is entitled to initial ratings 
in excess of 10 percent for his right and left knees and 
cervical spine.  He also contends that he should receive 
ratings in excess of 10 percent prior to August 26, 2005, and 
in excess of 20 percent thereafter for his low back.  For the 
reasons that follow, the Board concludes that increased 
ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



a. Bilateral Patellofemoral Pain Syndrome

The veteran's knee pain is rated currently as 10 percent 
disabling under Diagnostic Code 5260 for each knee.  See 
38 C.F.R. § 4.71a.  Diagnostic Code (DC) 5260 is warranted 
for limitation of flexion.  Id.

The criteria for ratings on limitation of motion of the knee 
are in two groups, limitation of flexion and limitation of 
extension.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  Limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation if extension is limited 
to 15 degrees, a 30 percent evaluation if extension is 
limited to 20 degrees, a 40 percent evaluation if extension 
is limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  Separate ratings may be awarded 
for limitation of flexion and limitation of extension of the 
same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

At the veteran's April 2003 pre-discharge VA examination, he 
was noted to have flexion to 140 degrees and extension to 0 
degrees.  The veteran experienced pain in moving his knees in 
the range of 70 to 140 degrees.  The August 2005 VA 
examination report measured his range of motion as zero 
degrees of extension to 125 degrees of flexion in both knees.  
No pain in the range of motion was reported.  The March 2008 
VA examination which evaluated his knees showed extension 
limited to 5 degrees and flexion to 120 on the right and 
extension to zero and flexion to 131 degrees on the left.  
The veteran was limited by pain in right flexion at 107 
degrees and at 5 degrees of extension.  Even using the 70 
degree range of motion as limited by pain in the veteran's 
April 2003 evaluation, the veteran's flexion greatly exceeds 
the requirements for a compensable rating under DC 5260.  See 
38 C.F.R. § 4.71a.  The veteran's bilateral extension is 
reported as normal until the March 2008 VA examination.  Even 
then, the veteran's 5 degree loss of extension on the right 
side meets the minimum for a noncompensable rating under 
limitation of extension.  See 38 C.F.R. § 4.71a, DC 5261.  
Under either DC, the veteran is not entitled to ratings in 
excess of 10 percent for either knee for limitation of 
extension.  

The veteran has also complained of "giving way" in his 
knees.  Knee instability is rated under DC 5257.  38 C.F.R. § 
4.71a, DC 5257 (2008).  A 10 percent rating requires slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating requires moderate subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for severe knee impairment with recurrent subluxation or 
lateral instability.  Id.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The veteran did report some instability (i.e. giving way) in 
his knee at his March 2008 VA examination.  The veteran's 
knees were reported as stable at both his August 2005 and 
March 2008 VA examinations.  There is no indication of 
instability or ligament laxity in his VA treatment records.  
To the extent that the veteran has instability, none can be 
elicited by testing.  The Board finds that, because the 
veteran does not have any instability that can be objectively 
elicited, what instability he does have does not rise to a 
level that can be considered "slight."  A compensable 
rating under DC 5257 is not warranted.

The Board notes that the veteran has also been diagnosed with 
degenerative joint disease of the knee, psoriatic arthritis 
and a Baker's cyst, and had right knee arthroscopy for a 
medial meniscus tear of the right knee prior to service.  A 
loose body was found by MRI in November 2007.  The veteran 
has not been service connected for these conditions.  The 
Board recognizes that these additional conditions may impact 
his functioning greatly, but the Board cannot compensate non 
service connected disabilities.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (When it is not possible to separate the 
effects of the service-connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  While the record does not 
differentiate between his service connected and non service 
connected disabilities, the loss of functioning does not 
merit an increased rating overall and there is no harm in 
evaluating the veteran.  

Additional Diagnostic Codes provide for ratings for 
disabilities of the knees depending on the symptoms shown.  
Since the record does not show that the veteran's knee 
disorders involve ankylosis, genu recurvatum, or tibia and 
fibula impairment, additional ratings for the veteran's left 
knee disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262 and 5263 (2008).

The Board has also considered the rule of DeLuca, supra.  The 
veteran has complained at his examinations of pain, weakness, 
fatiguability and stiffness in his knee.  He has also 
complained of locking and catching sensations.  He had 
swelling, tenderness and reported using a cane and orthotic 
inserts and suffers from flare-ups in pain.  The Board notes, 
however, that these are the same symptoms that gave rise to 
his 10 percent rating under DC 5260.  The Board cannot 
compensate the veteran twice for the same symptoms.  
Therefore, the Board finds that an additional rating under 
the rule of DeLuca is not warranted.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Spine Disabilities

The veteran contends that he is entitled to ratings in excess 
of 10 percent for his cervical strain, in excess of 10 
percent for his low back strain prior to August 26, 2005, and 
in excess of 20 percent on and after August 26, 2005.  For 
the reasons that follow, the Board concludes that increased 
ratings are not warranted.

The veteran separated from service on June 10, 2003 and his 
effective dates of service connection are June 11, 2003.  
During the pendency of this claim, the criteria for rating 
spine disabilities were revised (effective September 26, 
2003).  The Board will evaluate the veteran's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of his filing and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  The Board will 
consider the current criteria before turning to the pre-
September 2003 criteria.

The criteria are organized by spinal segments, i.e., cervical 
and thoracolumbar.  The Board will address the cervical DCs, 
then the lumbar DCs, before turning to the generally 
applicable DCs.

Cervical Spine

In relevant part, under the current General Rating Formula 
for Diseases and Injuries of the Spine, a 10 percent rating 
is warranted where there is forward flexion of the cervical 
spine greater than 30 degrees but not greater that 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine at 15 degrees or less; or favorable 
ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine. 

A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2008); see also Plate V.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal combined range of motion of the 
cervical spine is 340 degrees.  Id.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

The veteran's cervical ranges of motion were measured at his 
April 2003 pre-discharge VA examination.  The veteran had 
forward flexion of 45 degrees, extension of 55 degrees, 
bilateral lateral flexion of 45 degrees, bilateral lateral 
rotation of 70 degrees.  Limiting extension to the 45 degree 
maximum, the combined range of motion is 320 degrees.  

The cervical ranges of motion were measured again at the 
veteran's August 2005 VA examination.  The veteran had 
forward flexion of 60 degrees, extension of 45 degrees, 
bilateral lateral flexion of 30 degrees, left lateral 
rotation of 55 degrees, right lateral rotation of 60 degrees.  
Limiting forward flexion to the 45 degree maximum, the 
combined range of motion is 265 degrees.  The veteran's 
August 2005 VA examination report contains the most limited 
measurements in the record.  The veteran had forward flexion 
of 60 degrees, extension of 45 degrees, bilateral lateral 
flexion of 30 degrees, left lateral rotation of 55 degrees, 
right lateral rotation of 60 degrees.  The examiner indicated 
that the veteran had painful motion beyond 50 degrees of 
forward flexion, beyond extension of 30 degrees, bilateral 
lateral flexion of 30 degrees with stiffness but no pain, 
left lateral rotation of 55 degrees, right lateral rotation 
of 60 degrees.  Repetition decreased the veteran's pain on 
flexion, but increased his pain on extension.  Even using the 
ranges as diminished by pain, the veteran has a combined 
range of motion of 240 degrees and forward flexion beyond 30 
degrees.  

The veteran had another VA examination in March 2008.  Range 
of motion results were not recorded.  The veteran had another 
set of measurements done in June 2008 to complete the 
examination.  The veteran had forward flexion of 50 degrees, 
extension of 40 degrees, left lateral flexion of 38 degrees, 
right lateral flexion of 30 degrees, left lateral rotation of 
70 degrees, right lateral rotation of 55 degrees.  Rounding 
the left lateral flexion measurement to the nearest five 
gives a 40 degree range.  Limiting forward flexion to the 45 
degree maximum, the combined range of motion is 280 degrees.  
The June 2008 addendum states that the veteran had painful 
motion beyond left lateral flexion with pain at 30 degrees, 
left lateral rotation of 70 degrees, right lateral rotation 
of 55 degrees with pain at 50.  Painful motion in the forward 
flexion range was not reported in the principal report or the 
addendum.  

The Board also notes that there is no notation of muscle 
spasm, guarding, or localized tenderness, abnormal gait, 
abnormal cervical spinal contour, or vertebral body fracture.  
Some flattening of lumbar lordosis was noted in June 2008, 
which will be discussed below.

The Board concludes that the criteria for a rating in excess 
of 10 percent are not met under the General Ratings Formula 
for the cervical spine disability.  The veteran's combined 
range of cervical motion greatly exceeds the 170 degree 
maximum for a 20 percent rating.  His forward flexion exceeds 
the 40 degree percent maximum for a 20 percent rating.  Even 
if the Board evaluates the veteran on the basis of his ranges 
of motion as limited by pain, the evidence does not satisfy 
the criteria for a higher rating based on limitation of 
motion.  There is no abnormal spinal contour or gait 
associated with the cervical strain.  There is clearly no 
ankylosis.  The Board concludes that a higher rating is not 
warranted under the current General Ratings Formula.  

The General Ratings Formula also requires that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate Diagnostic Code.  Id., at Note 
(1).  The veteran complained of paresthesias at his March 
2008 VA examination.  The veteran was provided a thorough 
neurological assessment of his upper extremities.  No 
deficits of sense, reflex or strength were noted.  The 
veteran did not have a paresthesia at the exam.  Without some 
objective evidence of a neurological deficit on exam, the 
Board finds that a compensable rating is not warranted.  
Further inquiry is moot.

Diagnostic Code 5290, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for "slight" limitation of 
motion of the cervical spine and a 20 percent evaluation for 
"moderate" limitation of motion of the cervical spine. 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  A maximum 30 
percent evaluation is assigned for "severe" limitation of 
motion.  Id.

The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2008).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

Although the criteria under the prior Diagnostic Code 5292 
are less defined and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, even though pre- 2003 regulations did not 
define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria.

The veteran's cervical ranges of motion are equivalent to no 
more than "slight" impairment.  The veteran retains the 
majority of his range of motion.  Using the veteran's pain as 
a limit, the evidence does not satisfy the criteria for a 
higher rating under the General Ratings Formula.  The veteran 
has no tenderness or spasm.  

The Board finds that the veteran's cervical strain is not 
manifested by "moderate" limitation of motion.  A rating in 
excess of 10 percent is not warranted under DC 5290.  See 
38 C.F.R. § 4.71a.

The Board notes that the veteran has a diagnosis of 
degenerative arthritis of the cervical spine.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003.  DC 5003 states that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
The veteran already receives a 10 percent rating.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.  
There is, in this case, only one group of minor joints 
involved; therefore, a higher rating is not warranted under 
DC 5003.  See id.

The Board has considered the rule of DeLuca, supra.  The 
Board has considered the veteran's additional limitation of 
motion and pain on repetition when applying the limitation of 
motion criteria set out above.  Even using these more limited 
ranges, the evidence continues to show that an increased 
rating is not warranted.  As such, the Board concludes that a 
further increase under DeLuca is not warranted.  

In sum, the veteran's cervical strain does not satisfy the 
present or prior criteria for a rating in excess of 10 
percent.  The Board has looked into all relevant DCs, and 
limitation of motion, arthritis and neurological complaints 
have not satisfied the criteria.  Accordingly, the claim for 
an initial rating in excess of 10 percent for cervical strain 
is denied.  The Board turns to the ratings for the 
thoracolumbar spine.



Lumbar Spine

Under the General Ratings Formula, a 10 percent rating is for 
application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation requires unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  

A 100 percent evaluation is warranted where unfavorable 
ankylosis of the entire spine is demonstrated.  Id.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Prior to August 26, 2005, the veteran's April 2003 VA 
examination, service treatment records, and VA treatment 
records show forward flexion of the thoracolumbar spine 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine greater than 120 degrees without muscle 
spasm, guarding, an abnormal gait or abnormal spinal contour.  
The veteran's April 2003 pre-discharge VA examination noted 
that he had painful motion, fatiguability and loss of 
endurance on repetition, but otherwise full range of motion.  
The veteran had a normal gait and posture.  There was no 
abnormal gait or contour in the veteran's remaining records.  
The veteran's service and VA treatment records provide no 
further evaluation.  Accordingly, the Board finds that the 
criteria for a rating in excess of 10 percent prior to August 
26, 2005, under the General Ratings Formula are not met.  

As of August 26, 2005, the veteran's VA examination of that 
date shows that the veteran's range of thoracolumbar flexion, 
using the limitation brought on by pain, met the criteria for 
a 20 percent rating by not exceeding 60 degrees.  The 
veteran's August 26, 2005, VA examination report indicates 
that the veteran had flexion to 75 degrees, with pain 
beginning at 60, extension to 17 degrees, lateral flexion to 
25 degrees bilaterally and bilateral rotation to 30 degrees.  
The veteran's March 2008 VA examination and the June 2008 
addendum indicate that the veteran had flexion to 65 degrees, 
with pain beginning at 40.  The veteran was noted to have 
some flattening of lumbar lordosis at his June 2008 VA 
examination.  The veteran is not shown to have forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
ankylosis at any time during the period on appeal.  
Accordingly, the criteria for a rating in excess of 20 
percent are not met under the General Ratings Formula.

The General Ratings Formula also requires that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate Diagnostic Code.  Id., at Note 
(1).  The veteran has already been service connected, and 
separately rated, for the left leg neurological complications 
related to his low back disability.  He did not appeal that 
rating and no other neurological complications have been 
identified.  Further inquiry into neurological ratings is not 
warranted.

Under the prior regulation, Diagnostic Code 5292 provides for 
the assignment of a 10 percent evaluation for slight 
limitation of motion of the lumbar spine and a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 
maximum 40 percent evaluation is assigned for severe 
limitation of motion.  Id.  The Board notes that words such 
as "severe," "moderate," and "mild" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, VA must evaluate all evidence, to the end that 
decisions will be equitable and just.  38 C.F.R. § 4.6.  
Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving 
at a decision regarding a request for an increased disability 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6.  Again, the Board turns to the current regulations as 
guidance in applying the prior regulations.  See 
supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002), supra.

In reviewing the evidence, the Board finds that the veteran's 
limitation of motion prior to August 26, 2005 was no more 
than "slight" and no more than "moderate" thereafter.  The 
veteran's range of motion in April 2003 was full in all 
ranges.  The veteran's VA treatment records and service 
treatment records prior to August 26, 2005 do not contain any 
notation of limitation.  Without objective findings of 
limitation of motion, the Board finds that the veteran's 
limitation of lumbar motion can be no more than "slight."  
On and after August 26, 2005, the veteran's limitation of 
motion is no more than "moderate."  At worst, the veteran's 
forward flexion was limited to 65 degrees, with pain 
beginning at 40 degrees.  Using the current criteria for 
guidance, both of these measures do not rise to a "severe" 
level.  There continues to be no abnormal posture and his 
gait does not appear to be affected by his low back 
disability.  The criteria for a rating in excess of 10 
percent prior to August 26, 2005 and in excess of 20 percent 
as of that date are not met.  See 38 C.F.R. § 4.71a, DC 5292 
(2003).  

Under the old regulation, Diagnostic Code 5295 pertains to 
lumbosacral strain and assigns a 10 percent rating for 
characteristic pain on motion.  A 20 percent rating is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo- arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).

The veteran's various VA examinations and treatment records 
show only characteristic pain on motion prior to August 26, 
2005.  The veteran did not demonstrate loss of lateral spine 
motion, or muscle spasm on extreme forward bending.  A 20 
percent rating is not warranted prior to August 26, 2005, 
under DC 5295.  

As of August 26, 2005, the veteran has a 20 percent rating.  
There is a notation of muscle spasm at the veteran's March 
2008 VA examination, but the veteran is already in receipt of 
a 20 percent rating for that period under the General Ratings 
Formula.  The veteran's limitation of forward bending is 
limited to 65 degrees, 40 degrees at worst, taking pain into 
account.  The Board finds that this is not "marked," as the 
veteran would not be rated as "severe" under the limitation 
of motion.  The veteran does not have listing of the spine to 
one side, positive Goldthwaite's sign or loss of lateral 
motion with osteo-arthritic changes.  There is no 
demonstrated abnormal mobility on forced motion.  The Board 
concludes that the criteria for a rating in excess of 20 
percent on and after August 26, 2005, are not met.  

Finally, the Board notes that the veteran has degenerative 
disc disease of the lumbar spine.  The disability may be 
rated in the alternative, either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  Note (1) provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.  

The Board has reviewed the veteran's claims file and cannot 
find evidence of prescribed bedrest.  The veteran does 
complain of flareups and exacerbations, but these lack the 
necessary treatment by a physician to make them 
incapacitating episodes within the meaning of the regulation.  
As such, the Board finds that the veteran has not had any 
incapacitating episodes.  A higher rating based on the 
alternative ratings formula for intervertebral disc syndrome 
is not warranted.  

The Board has considered the rule of DeLuca, supra.  The 
Board has considered the veteran's additional limitation of 
motion and pain on repetition when applying the limitation of 
motion criteria set out above.  Even using these more limited 
ranges, the evidence continues to show that an increased 
rating is not warranted.  As such, the Board concludes that a 
further increase under DeLuca is not warranted.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the assigned staged ratings adequately compensate the 
veteran.  Accordingly, further staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
cervical strain is denied.

Entitlement to an initial rating in excess of 10 percent for 
low back strain prior to August 26, 2005 and in excess of 20 
percent on and after August 26, 2005, is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


